 In the Matter of COLUMBUS IRON WORKS COMPANYandUNITEDSTEELWORKERS OF AMERICAJurisdiction:heating and refrigerating equipment manufacturing industry.Investigation and Certification of Representatives:existence of question: re-'fusal to bargain;petitioner's failure to show a refusal to bargain held underthe circumstances not an essential to the existence of; election necessary.Unit Appropriate for Collective Bargaining:all production and maintenance em-ployees, excluding supervisors and clerical employees.Swift, Pease, Davidson, Swinson & Chapman, by Mr. J. Q. David-sonandMr. W. Edward Swinson,both of Columbus, Ga., for theCompany.Mr. W. H. Crawford'of Atlanta, Ga., andMr. R. M. Poarch,,ofColumbus, Ga., for the Union.Mr. A. Sumner Lawrence;of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by the Congress of IndustrialOrganizations, alleging that a question affecting commerce had arisenconcerning the representation of employees of Columbus Iron Workstional Labor Relations Board provided, for, an appropriate— hearing1The Company is incorrectly described in the amended petition and other formal papersas "Columbus Iron Works Company d/b/a southern Plow Company," rather than by itstrue name"Columbus Iron Works Company " The caption and other formal papers haveaccordingly been amended2 The Company claims that it was not properly served with notice by reason of the factthat the amended petition described the Company as "Columbus IronWorksCompanyd/b/a Southern Plow Company"Itappears,however,that service was made on theCompany by registered mail addressed to "Columbus Iron WoiksCompany"without otherqualifying descriptionThere isno evidencethat the Company wasmisled by the additionof thephrase "d/b/a SoulheinPlow Company"appearing, on the amendedpetitionincludedwith the seivice of noticeWe find that the Coinpanyt has received due and sufficientservice in the present proceeding.47 N. L R. B , No. CO430 COLUMBUS IRON WORKS COMPANY431bearing was held at Columbus, Georgia, on January 11, 1943.The'Company and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.During the hearing,the Trial Examiner reserved for the Board a motion of the Unionto substitutefor its namethe name "United Steelworkers of America,"and-also a motion to amend-the'Union's statement of the proposedappropriate unit.The-motions are hereby granted.3TheTrial Ex-aminer alsoreserved for the Board a motion by the Company todismiss'the present proceeding.4The motion is hereby denied forreasonshereinafter stated.The Trial Examiner's rulings made atthe hearingare free fromprejudicial error and are herebyaffirmed."The' Company filed-a brief which the Board has duly considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OFTHE COMPANYColumbus,Iron Works-Company, a- Georgia corporation, having a-principal place of business and plant at Columbus, Georgia, is engagedin manufacturing heaters, ice refrigeration machines, and agriculturalimplements.During the year ending June 30, 1942, the Companypurchased for use of the Southern Plow department 5 of its Columbus,Georgia, plant raw materials and supplies in the approximate value,of $281,837, of which more than 50 percent was obtained from points-outside the State of Georgia.During the same period, the Companymanufactured and sold finished products consisting of agriculturalimplements produced by its Southern Plow department, having anapproximate value of $959,009, of which more than 50 percent wasShipped from the Company's Columbus, Georgia, plant to points,outside,ithe,,State,of Georgia. ,H. THE ORGANIZATION INVOLVEDUnited Steelworkers of America is a labor organization affiliated-with the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.'SeeMatter of Superior Sleep-Rite CorporationandUnited Office andProfessionalWork-ers of America, Local 24, C IO , 39 N L R B 606;Matter of The Western Union Telegraph,CompanyandThe Communications Guild,39 N L R B. 2874 The Compa>iy?s, motion to dismiss is on the grounds(1) that the Union has failed toestablish sufficient interest to warrant--the Board in ordering an election;(2) that noquestion of representation has 'arisen; (3) that the proposed bargaining unit is inappro-priate; and(4) that insufficient service of the amended petition was made upon the Com-pany in the present proceeding5 The stipulation as to commerce refers only to the Company'sSouthern Plow depart-ment which is one of four departments in its Columbus,Georgia, plant.' DDCIS.IOaNS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONShortly before the filing of the original petition, the Union at-tempted without success to contact the Company for the purposeof requesting the Company to bargain collectively.Subsequent tothe filing of the petition, the Union notified the Company by letterof its desire to bargain collectively. In addition, counsel for theCompany, from whom the Union specifically- requested a conferencefor purposes of collective bargaining, declined the Union's requestupon the grounds that the matter was under the jurisdiction of theBoard and the identity of the representative of the employees was indoubt.Subsequent to the conference between Company counsel andthe Union, the Union filed its amended petition.At the hearing, theCompany stated that it would bargain with the Union if it were theduly authorized bargaining agency, but gave no indication that itwould recognize the Union as bargaining agent prior to a certificationby the Board.The Company contends that no question concerning representationexists because it does not appear that the Union, requested or theCompany refused to bargain prior to the filing of the original peti-tion.This contention has been previously presented to and rejectedb' the Boitrd.6We see no reason for departing from this position.For a proceeding of this kind, it is sufficient that as of the date of thehearing the Union's status as bargaining representative is disputedand that recognition depends upon certification by the Board.A statement of a Field Examiner introduced together with otherevidence at the hearing, indicates that the Union represents a, sub-stantialnumber of, employees- in the unit herein found to beappropriate.' 'We find that a question affecting commerce has arisen concerning,the representation of employees of the Company within the mean-ing of Section 9 (c) and Section '2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITThe Union claimed in its amended petition prior to the hearing'that the appropriate unlt,should consist of all production and mainte-°SeeMatterof The Gilbcit d Bennett i1lanufactur,ng CompanjandAmeiicanFederationof Labor,45 N L R -B 1223, and cases cited therein.'The FieldExaminer repotted that the Union-had submitted 129 designations of which68 dated in August,October, and November,1942,with 38 undated,bore apparently genuineof igmal signatures of persons whose names are on the Company's pay roll of October 20,i942,containing the names of 170 personswithin thealleged appiopiiate unit proposed`by the Union prior to the hearingIn addition to,the report of the Field Examiner, therewere presentedto the TrialExaminerat thebearing 01 additional cards which werechecked by the Trial Examiner;47 of t1'e,owere found to beat the apparently genuniesignatures of persons whose names are on the Company's pay roll of October 26,'1942,'containing the namesof 300pcis,inswithinthe pioposed appropriate unit as modified bythe Union at the hearing. COLUMBUSIRON WORKS COMPANY433nance employees of Southern Plow Company, a department of theCompany, including employees in the wood shop, but excluding allsupervisors and clerical employees.The Company's position wasthat the appropriate unit should be plant-wide and that a depart-mental unit was inappropriate.Thereafter, the Union modified itsposition and moved to amend its petition to request a plant-wide unitof production and maintenance employees, which amendment wasopposed by the Company.8-The record indicates that all departments of the Company areinterdependent, that employees are frequently interchanged betweendepartments, and that union organization has been extended to mostif not all departments of the Company.Under the circumstances,we are of the opinion that a plant-wide unit is appropriate for thepurposes of collective bargaining.We find that all production and maintenance employees of theCompany, excluding supervisors and clerical employees, constitute anappropriate unit for the purposes of collective bargaining withinthe meaning of Section9 (b) of the Act.'V.THE DETERlI1N ATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itisherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Columbus IronWorks, Columbus, Georgia, an election by secret ballot shall be con-ducted as early as possible, but not,later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter asagent for the National Labor Relations' Board and subject to Article'See footnote 4 above.The Company, though previously uwging the plant-wide unit,took the position that the Union could not amend its statement of the proposed appropriateunit and that the Boaid had no authority to permit such an amendment513024-43-vol. 47-28 434.DECIS LONS OF NATIONAL - LABOR RELATIONS BOARDIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person-at the-polls; but excluding employeeswho have since quit or been discharged for cause, to determine whetheror. not they desire to be represented, by United Steelworkers of Amer-ica, affiliated with the Congress of Industrial Organizations, for thepurposes of collective bargaining.